Title: Thomas Jefferson to Joel Yancey, 29 July 1818
From: Jefferson, Thomas
To: Yancey, Joel


          
            Dear Sir
            Monticello
July 29. 18.
          
          According to promise I now inclose you mr Morris’s and Majr Pollard’s reciepts for their 1st instalments to the Central College. I shall set out tomorrow for the meeting at Rockfish gap, and when our business is  done there I shall go on to the Warm springs. I shall probably be back the last week of August, and be with you a fortnight after. I salute you with friendship and respect.
          Th: Jefferson
        